Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 1 of 12 PageID #: 267




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF INDIANA
                                         INDIANAPOLIS DIVISION


   DAMARCUS FIGGS and DAVID CORBIN                           )
   Et al., individually and on behalf of all others          )
   Similarly situated                                        )
                                                             )
                    Plaintiffs,                              )
                                                             )
           v.                                                )   Case No. 1:18-cv-00089-TWP-MPB
                                                             )
   THE GEO GROUP, INC.,                                      )
                                                             )
                    Defendant.                               )

   THE GEO GROUP, INC.’S ANSWER TO PLAINTIFFS’ CLASS ACTION COMPLAINT

           Pursuant to Federal Rule of Civil Procedure 12, Defendant The GEO Group, Inc.

   (“GEO”) submits its answer to the Plaintiffs’ Class Action Complaint and asserts its affirmative

   defenses. GEO denies all factual allegations not specifically admitted below.

                                        I. NATURE OF THE ACTION1

           1.       GEO admits that it is a publicly-traded corporation. The allegations in the

   remainder of Paragraph 1 are denied.

           2.       Paragraph 2 lists statutes on which Plaintiffs have sued and identifies their claims

   seeking transfer and damages. Paragraph 2 requires no admission or denial, but to the extent it

   does, GEO denies the allegations and further notes that most of Plaintiffs’ claims have now been

   dismissed by the Court.




   1
     For clarity, GEO’s answer includes the headings as listed in the Plaintiffs’ Class Action Complaint, but GEO does
   not admit that the headings are accurate as matters of fact or law, and out of an abundance of caution, denies all
   allegations construed from the headings.

                                                            1
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 2 of 12 PageID #: 268




                                              II. PARTIES

          3.        Paragraph 3 contains a number of subparagraphs that purport to describe

   Plaintiffs and proposed class representatives DaMarcus Figgs and David Corbin and their claims:

               a.      GEO admits that it operates the New Castle Correctional Facility in New

                       Castle, Indiana. Based on its current review of its records, GEO believes that

                       Mr. Figgs resides at the New Castle Correctional Facility, but that Mr. Corbin

                       does not. GEO denies all remaining allegations in Paragraph 3.a.

               b.      Based on its current review of its records, GEO cannot confirm or deny

                       whether the unnamed “100 other mentally disabled state prisoners” identified

                       in Paragraph 3.b are confined in the “Mental Health Unit” of New Castle

                       Correctional Facility, admits that Mr. Figgs is housed at the New Castle

                       Correctional Facility, and denies that Mr. Corbin is currently housed at the

                       New Castle Correctional Facility. Out of an abundance of caution, GEO

                       denies any remaining allegations in Paragraph 3.b.

               c.      GEO denies all allegations in Paragraph 3.c.

               d.      GEO cannot confirm or deny the “mental disabilities” of Mr. Figgs or Mr.

                       Corbin identified in Paragraph 3.d, notes that they appear to relate only to

                       claims that have been dismissed by the Court, and states that much of the

                       contents of Paragraph 3.d are legal conclusions that require no response. Out

                       of an abundance of caution, GEO denies those allegations and all other

                       allegations in Paragraph 3.d.

               e.      GEO states that Mr. Figgs’s and Mr. Corbin’s claims to employment status

                       relate only to claims that have been dismissed by the Court, and states further



                                                       2
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 3 of 12 PageID #: 269




                        that such allegations are legal conclusions that require no response. GEO

                        denies all allegations in Paragraph 3.e.

                f.      GEO states that many claims in Paragraph 3.f are legal conclusions that

                        require no response and denies all allegations in Paragraph 3.f.

                g.      GEO cannot confirm or deny the details Mr. Figgs’s and Mr. Corbin’s

                        criminal sentences or the sentences of any other prisoners at the New Castle

                        Facility, and therefore denies all allegations in Paragraph 3.g.

           4.        Paragraph 4 contains a number of subparagraphs purporting to describe GEO and

   the Plaintiffs’ claims:

                a.      GEO admits that it is a publicly traded company that is both headquartered in

                        Florida and taxed as a for-profit corporation.

                b.      GEO admits that it operates the New Castle Correctional Facility under a

                        contract with the Indiana Department of Corrections. GEO denies all other

                        allegations in Paragraph 4.b.

                c.      GEO denies all allegations in Paragraph 4.c.

                d.      GEO denies all allegations in Paragraph 4.d.

                e.      GEO admits that some prisoners housed at the New Castle Correctional

                        Facility sometimes perform chores similar to what they would perform in

                        facilities run by the State of Indiana, and denies all other allegations in

                        Paragraph 4.e. GEO specifically denies any allegation that prisoners

                        “perform” any “labor” in any manner.

                f.      GEO denies all allegations in Paragraph 4.f to the extent they refer to the

                        Plaintiffs and any other prisoners and putative class members, and further



                                                        3
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 4 of 12 PageID #: 270




                        notes that these allegations relate only to claims that the Court has now

                        dismissed. Paragraph 4.f is ambiguous as to whether it refers to GEO’s actual

                        staff, and out of an abundance of caution GEO denies all allegations in

                        Paragraph 4.f.

                g.      GEO states that Paragraph 4.g states a legal conclusion that requires no

                        response, notes that this paragraph relates only to claims that the Court has

                        now dismissed, and denies any allegations in Paragraph 4.g.

                                  III. CLASS ACTION ALLEGATIONS

           5.        Paragraph 5 appears only to state Plaintiffs’ proposed class definition. Out of an

   abundance of caution, GEO denies all allegations in Paragraph 5.

           6.        GEO states that Paragraph 6, including its subparts 6.a, 6.b, 6.c, and 6.d, are legal

   conclusions that require no response and further denies any allegations in Paragraph 6 and any of

   its subparts.

           7.        GEO states that Paragraph 7 contains legal conclusions that require no response,

   and denies any remaining allegations in Paragraph 7.

                                                 IV. FACTS

                                                A. THE MHU

           8.        GEO admits that it operates the New Castle Correctional Facility in Henry

   County, Indiana. GEO denies all other allegations in Paragraph 8.

           9.        GEO admits that New Castle Correctional Facility contains a maximum-security

   unit called the “Mental Health Unit,” or “MHU.” GEO denies all other allegations in Paragraph

   9.




                                                       4
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 5 of 12 PageID #: 271




          10.     Paragraph 10 is ambiguous as to the relevant time period and also includes

   ambiguous terms characterizing prisoners in the MHU. Out of an abundance of caution, GEO

   denies all allegations in Paragraph 10.

          11.     GEO admits that it is publicly traded and is taxed as a for-profit corporation, and

   denies all other allegations in Paragraph 11.

                                 B. RECRUITMENT TO THE MHU

          12.     GEO denies all allegations in Paragraph 12.

          13.     GEO admits that some prisoners housed in the MHU at New Castle arrive after

   sustaining injury or trauma at a public prison and being transferred at the direction of the State of

   Indiana. GEO denies all allegations in Paragraph 13.

          14.     GEO admits that some prisoners housed in the MHU become stable while housed

   there. GEO denies all other allegations in Paragraph 14.

          15.     GEO admits that prisoners housed in the MHU may be subsequently transferred

   out at the direction of the State of Indiana. GEO denies all other allegations in Paragraph 15.

          16.     GEO admits that prisoners stay in the MHU for various lengths of time at the

   direction of the State of Indiana. GEO denies all other allegations in Paragraph 16.

                   C. FORCED LABOR & DISCRIMINATION AT THE MHU

          17.     GEO admits that it provides services to the State of Indiana relating to prisoners

   housed in the MHU. GEO denies any remaining allegations in Paragraph 17.

          18.     GEO denies all allegations in Paragraph 18.

          19.     GEO admits that some prisoners housed at the New Castle Correctional Facility

   sometimes perform chores similar to what they would perform in a facility run by the State of

   Indiana, and denies all other allegations in Paragraph 19. GEO specifically denies any allegation

   that prisoners “render labor and services” in any manner.

                                                    5
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 6 of 12 PageID #: 272




          20.        GEO admits that some prisoners receive some amount of money while housed in

   the MHU. GEO denies that class members “labor.” GEO lacks sufficient knowledge to confirm

   or deny whether Plaintiffs’ or any other prisoner’s alleged “labor” is “satisfactorily done” and

   denies any other allegations in Paragraph 20.

          21.        GEO denies the allegations in Paragraph 21.

          22.        GEO denies the allegations in Paragraph 22.

                     D. CONDITIONS OF LABOR & DETENTION AT THE MHU

          23.        GEO denies the allegations in Paragraph 23.

          24.        Paragraph 24 contains a number of subparagraphs:

                a.      GEO admits that some prisoners’ cells are sometimes locked. GEO denies all

                        other allegations in Paragraph 24.a.

                b.      GEO denies the allegations in Paragraph 24.b.

                c.      GEO denies the allegations in Paragraph 24.c.

                d.      GEO admits that prisoners housed in the MHU are given time out of their

                        cells. GEO denies all remaining allegations in Paragraph 24.d.

                e.      GEO admits that some prisoners may or may not be restrained when traveling

                        outside their cells for various reasons, such as security or behavior, similar to

                        what would be done in a facility run by the State of Indiana. GEO denies all

                        remaining allegations in Paragraph 24.e.

          25.        GEO denies the allegations in Paragraph 25.

                            E. CLASS REPRESENTATIVES AT THE MHU

          26.        Based on its current review of its records, GEO admits that Mr. Corbin appears to

   have been transferred to the New Castle Facility in September 2014. GEO denies any remaining

   allegations in Paragraph 26.

                                                      6
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 7 of 12 PageID #: 273




          27.      Based on its current review of its records, GEO admits that Mr. Figgs appears to

   have been transferred to the New Castle Facility in July 2015. GEO denies any remaining

   allegations in Paragraph 27.

          28.      Based on its current review of its records, GEO states that Mr. Figgs is housed in

   the Mental Health Unit, and that Mr. Corbin no longer resides at the New Castle Correctional

   Facility. GEO denies all remaining allegations in Paragraph 28.

          29.      GEO denies the allegations in Paragraph 29.

          30.      GEO admits that both Plaintiffs received letters from the Equal Employment

   Opportunity Commission stating that neither is GEO’s employee. GEO denies that Plaintiffs

   exhausted their administrative remedies before filing suit and denies any remaining allegations in

   Paragraph 30.

                                      V. CLAIMS FOR RELIEF

                       LABOR TRAFFICKING CLAIMS
      TRAFFICKING VICTIMS PROTECTION ACT, 18 U.S.C. §§ 1581, 1589, 1590, 1595

          31.      GEO denies all allegations in Paragraph 31 and further notes that some of these

   claims have been dismissed by the Court.

          32.      GEO denies all allegations in Paragraph 32.

                      CONSTITUTIONAL RIGHTS CLAIMS
         FOURTEENTH & EIGHTH AMENDMENTS TO THE U.S. CONSTITUTION

          33.      GEO denies all allegations in Paragraph 33 and further notes that these claims have

   been dismissed by the Court.

          34.      GEO denies all allegations in Paragraph 34 and further notes that these claims have

   been dismissed by the Court.

          35.      GEO denies all allegations in Paragraph 35.



                                                    7
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 8 of 12 PageID #: 274




                                DISABILITY RIGHTS CLAIMS
                            REHABILITATION ACT, 29 U.S.C. § 794A &
                                ADA TITLE I, 42 U.S.C. S 12111

          36.     GEO denies all allegations in Paragraph 36 and further notes that these claims have

   been dismissed by the Court.

          37.     GEO denies all allegations in Paragraph 37 and further notes that these claims have

   been dismissed by the Court.

          38.     GEO denies all allegations in Paragraph 38.

                            STATE TORT CLAIMS
           FALSE IMPRISONMENT, CONFINEMENT, UNJUST ENRICHMENT, &
                                NEGLIGENCE

          39.     GEO denies all allegations in Paragraph 39 and further notes that most of these

   claims have been dismissed by the Court.

          40.     GEO denies all allegations in Paragraph 40.

                                      IV. PRAYER FOR RELIEF

          GEO denies that Plaintiffs are entitled to any relief on any of their claims and further denies

   that their claims support class certification. GEO denies any remaining allegations in Plaintiffs’

   Prayer for Relief and all of its subparts.




                                                    8
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 9 of 12 PageID #: 275




                          STATEMENT OF AFFIRMATIVE DEFENSES

          COMES NOW the Defendant, The GEO Group, Inc., by counsel, Adam G. Forrest, and

   for its Affirmative Defenses to Plaintiffs’ Complaint, states and alleges as follows:

          1.      Plaintiffs’ Complaint fails to state a claim upon which relief can be granted. GEO

   acknowledges that the Court has denied dismissal of certain claims as pled in the original Class

   Action Complaint.

          2.      Plaintiffs have failed to exhaust administrative remedies as required by the Prison

   Litigation Reform Act, 42 U.S.C. § 1997e(a).

          3.      Plaintiffs have failed to exhaust administrative remedies as required by state law.

          4.      Plaintiffs have failed to exhaust administrative remedies necessary to bring an

   unjust enrichment claim against GEO.

          5.      Plaintiffs’ claims are barred, in whole or in part, by the statute of limitations.

          6.      Plaintiffs’ claims are barred, in whole or in part, by the doctrines of estoppel or

   waiver by freely electing to take part in the activities they now claim were coerced.

          7.      Plaintiffs’ claims are barred, in whole or in part, by the equitable doctrines of laches

   or unclean hands.

          8.      Plaintiffs have failed to join the Indiana Department of Corrections as a party. The

   claims allege wrongdoing for GEO’s compliance with applicable law, regulations and/or policies

   of the Indiana Department of Corrections.

          9.      Plaintiffs’ unjust enrichment theory is barred by consent.

          10.     Plaintiffs’ unjust enrichment claim is barred because they lacked reasonable

   expectations of payment.

          11.     Plaintiffs lack standing to pursue injunctive relief to the extent they no longer reside

   at the New Castle Correctional Facility.

                                                     9
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 10 of 12 PageID #: 276




             12.   Plaintiffs have failed to mitigate damages.

             13.   Plaintiffs’ damages and injunctive relief are limited by the Prison Litigation Reform

   Act.

             14.   Plaintiffs’ claims and requested relief sound in habeas corpus and this suit is an

   improper vehicle to raise them.

             15.   Defendant hereby reserves the right to supplement and amend its statement of

   Affirmative Defenses, as discovery in this matter is ongoing.

             WHEREFORE, Defendant, The GEO Group, Inc., by counsel, Adam G. Forrest,

   respectfully request that this Court enter judgment in its favor and against Plaintiffs DaMarcus

   Figgs and David Corbin; order that Plaintiffs take nothing by way of their Complaint; award

   Defendant its costs arising from this lawsuit; and order any and all other relief that is just and

   proper.

                                                     Respectfully submitted,

                                                     /s/ Adam Forrest
                                                     Adam Garth Forrest
                                                     BOSTON BEVER KLINGE CROSS &
                                                     CHIDESTER
                                                     27 North Eighth Street
                                                     Richmond, IN 47374
                                                     Phone: (765) 962-7527
                                                     Fax: (765) 966-4597
                                                     Email: aforrest@bbkcc.com

                                                     Charles Deacon (Pro Hac Vice)
                                                     NORTON ROSE FULBRIGHT US LLP
                                                     300 Convent St., Suite 2100
                                                     San Antonio, TX 78205
                                                     Phone: (210) 270-7133
                                                     Fax: (210) 270-7205
                                                     Email: charlie.deacon@nortonrosefulbright.com

                                                     Mark Thomas Emery (Pro Hac Vice)
                                                     NORTON ROSE FULBRIGHT US LLP


                                                    10
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 11 of 12 PageID #: 277




                                        799 9th St. NW, Suite 1000
                                        Washington, DC 20001-4501
                                        Phone: (202) 662-0210
                                        Fax: (202) 662-4643
                                        Email: mark.emery@nortonrosefulbright.com

                                        Attorneys for Defendant The GEO Group, Inc.




                                       11
Case 1:18-cv-00089-MPB-TWP Document 32 Filed 04/12/19 Page 12 of 12 PageID #: 278




                                         CERTIFICATE OF SERVICE

           I hereby certify that on April 12, 2019, a true and complete copy of the foregoing document was

   filed electronically using the Court’s CM/ECF system. Notice of this filing will be sent to the following

   parties by that system:



   Christopher C. Myers
   David W. Frank
   809 South Calhoun Street, Suite 400
   Fort Wayne, IN 46802
   Tel: (260) 424-0600
   Fax: (260) 424-0712
   cmyers@myers-law.com
   dfrank@myers-law.com
   Counsel for Plaintiffs




                                                        /s/ Adam G. Forrest




                                                       12
